Citation Nr: 0200482	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  94-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 through 
December 1967, a part of which was spent in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision 
rendered at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In September 1992, the RO 
denied entitlement to service connection for PTSD.  The 
veteran appealed that decision to the Board, but in January 
1996 the Board affirmed the RO's denial of service connection 
for PTSD.  However, after the veteran filed a timely appeal 
with the United States Court of Appeals Veterans Claims 
(Court), pursuant to a February 1997 joint motion agreed to 
by the parties, the Court vacated the Board's January 1996 
decision and remanded the case to the Board for further 
action.  In September 1997, the Board remanded the case to 
the RO for additional development.  The additional 
development having been completed, the case is again before 
the Board for appellate review.  

In a December 2000 statement, the veteran claimed service 
connection for diabetes.  The record does not reflect RO 
consideration of this matter.  As such, it is not appropriate 
for consideration by the Board at this time.  It is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.
 
2.  The record does not show that the veteran engaged in 
combat with the enemy and a verifiable service-related 
stressor has not been demonstrated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991& Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from PTSD that 
began during, or as a result of, his military service.  He 
maintains that he experienced numerous stressor events during 
his service in Vietnam.  Among these were several rocket and 
mortar attacks of U.S. military positions while serving in 
Vietnam, including the shelling of the Station Hospital, 
Naval Support Activity, DaNang, in May or June 1967, while he 
was a patient there for appendicitis.  The veteran further 
claims to have witnessed several wounded and dead servicemen 
at the hospital and elsewhere.  The veteran also claims to 
have participated in combat while participating in river boat 
patrols.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.   The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  

Prior to March 7, 1997, the effective date of the current 
version of this regulation, and at the time of the September 
1992 RO rating decision and subsequent Board decisions, the 
old requirements for service connection for PTSD were very 
similar.  See 38 C.F.R. § 3.304(f) (effective prior to March 
7, 1997); 64 Fed. Reg. 32807 - 32808 (June 18, 1999).  
However, the prior regulation did not provide that the PTSD 
diagnosis be in accordance with 38 C.F.R. § 4.125(a) and DSM-
IV, but it did provide that if the claimed in-service 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation, such as the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation, was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (effective prior to March 7, 1997).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board notes, 
however, that the substance of the previous 38 C.F.R. § 
3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis of PTSD, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board further finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Turning to the medical evidence of record, the veteran's 
service medical records show that the veteran's psychiatric 
clinical evaluation was normal upon both enlistment 
examination in April 1965 and separation examination in 
December 1967.  Intervening service medical records are 
devoid of any indication that the veteran complained of, was 
diagnosed with, or treated for, any psychiatric disorder, 
including PTSD.

The post-service medical records contain several private and 
VA psychiatric evaluations that include diagnoses of PTSD, 
which generally conform to the requirements of 38 C.F.R. 
§§ 3.304(f) and 4.125(a).  Among these records is a March 
1995 statement of Irwin H. Noparstak, M.D., a private 
psychiatrist who had been regularly seeing, treating, and 
evaluating the veteran for his psychiatric disability, 
including PTSD.  He offered an opinion that the veteran's 
PTSD was produced by in-service stressors that occurred in 
Vietnam.  

At this point, the Board observes that the veteran has been 
consistently diagnosed with PTSD in accordance with the 
requirements 38 C.F.R. § 4.125(a).  Moreover, as described 
above, medical professionals have opined that his PTSD is 
related to traumatic events experienced during service.  As 
such, the Board concedes that considering the evidence 
currently of record, the first two requirements have been met 
for finding that the veteran has incurred PTSD as a result of 
service.  

However, in order to award the veteran service connection for 
PTSD, a third requirement must be met.  This requires that 
there be credible supporting evidence verifying that the 
claimed in-service stressors occurred.  With regard to this 
last element, the Board finds that under the circumstance of 
this case and for the reasons presented herein, there is 
insufficient credible evidence to corroborate the veteran's 
claimed stressors.  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2001); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  As was noted earlier, the prior regulations 
addressing PTSD provide that service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective prior to March 7, 
1997).  Although the revised regulations omit this language, 
the current regulations contemplate that such combat 
citations would constitute supportive evidence of combat 
activity.  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

The Board's analysis now turns to the nature of the veteran's 
service in Vietnam and whether any of his claimed stressors 
are corroborated by credible evidence.  The veteran's service 
personnel records reveal that he served in Vietnam from May 
1966 to December 1967 as an electrician with the Naval 
Support Activity located in DaNang.  Although these records 
also show that the veteran received training in gunnery, and 
completed a course in self-Protection/Escape and Evasion that 
was designed to familiarize him with the general intelligence 
situation and the use of small arms, there is no indication 
that the veteran actually took part in or was in the 
immediate vicinity of any combat operations.  He was awarded 
the National Defense Service Medal, Vietnam Service Medal 
with 2 Bronze stars, Republic of Vietnam Campaign Medal with 
Device, and Republic of Vietnam Meritorious Unit Citation 
(Gallantry Cross Medal Color with Palm).  The Board finds 
that none of these service awards constitute combat citations 
demonstrating that the veteran was engaged in combat with the 
enemy.  Moreover, the service personnel records do not 
otherwise indicate that the veteran participated in combat.  
Therefore, under the circumstances of this case, in order for 
the veteran's claimed stressors to be accepted for the 
purpose of fulfilling the requirements of a service 
connection claim for PTSD, such stressors must be verified by 
credible corroborative evidence.  

A review of the claims file reveals that all reasonable 
attempts have been made by VA to verify the veteran's 
stressors.  In appears that all of the veteran's known 
service personnel records available from the National 
Personnel Records Center (NPRC) have been obtained and 
associated with the record.  Moreover, the RO has contacted 
the U.S. Army and Joint Services Environmental Support Group 
(ESG) and its successor, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), as well as the United 
States Navy, in order to gather any information available 
that would be relevant to verifying the veteran's stressors.  

The information obtained from these sources and from sources 
obtained by the veteran show that service members assigned in 
the area of DaNang were exposed to numerous rocket and mortar 
attacks during 1966 and 1967.  Indeed, the DaNang Air Base 
was subject to enemy rocket attacks in February 1967, March 
1967, and July 1967, from which damage and casualties were 
sustained.  However, the Board notes that in order for 
stressors to be verified, the veteran must normally specify 
the date, time, location, and unit involved in the stressful 
event that he experienced.  The only claimed stressor that 
was so identified by the veteran was during the period of May 
19, 1967 to June 7, 1967, when he was hospitalized for 
appendicitis at the Station Hospital, Naval Support Activity, 
in DaNang, which the veteran claimed was near the DaNang Air 
Base.  While hospitalized, the veteran claimed to have seen a 
soldier who was severely injured about the face and head.  He 
also claims that the hospital was shelled while he was there, 
that as a result he had to be moved to another ward, and that 
he saw several wounded and/or dead individuals as a result of 
that attack.

With regard to the claimed attack made on the Station 
Hospital, there is no record that such an attack took place; 
requested deck logs and daily journals concerning the 
existence of such an attack were not available.  And although 
it is unclear to the Board whether the Station Hospital was 
near the DaNang Air Base, assuming arguendo that the hospital 
was on or near the air base, there is no record that DaNang 
Air Base was attacked in May or June of 1967.  Moreover, the 
veteran has not presented any other evidence other than his 
own statements, either from service colleagues or any other 
source, that the hospital was attacked and suffered damage.  
With respect to the soldier he saw with the mutilated face - 
or any other wounded or dead individual at the hospital - 
again there is no corroborating evidence to verify his claim.  
Aside from his own statement, no other evidence exists, from 
a service colleague or other source, to corroborate that the 
stressors occurred. 

With regard to his claimed participation in river boat 
patrols and associated combative actions, the veteran's 
service personnel records fail to show that he participated 
in any such duty while serving in Vietnam.  Although the 
evidence of record shows that such operations took place in 
the DaNang area, there is no evidence, other than the 
veteran's statements, to show that he personally participated 
in such combat operations.  Without evidence from service 
colleagues or other source to corroborate that he was on 
river boat patrols that were engaged in combat with the 
enemy, his lay statement alone are insufficient to 
demonstrate that the stressors actually occurred.  

Indeed, as with all of the veteran's other written and oral 
statements concerning claimed in-service stressors, no 
corroborative evidence as required by law has been located or 
produced that could verify his claims.  The Board 
acknowledges that during his service in Vietnam, the veteran 
was stationed in an area that experienced attacks or combat 
situations from time to time.  However, the veteran's 
military specialty was an electrician who served in a support 
role out of the Naval Support Activity in DaNang.  As he was 
not a combat veteran, credible corroborative evidence of his 
claimed in-service stressors, whether they be combat or non-
combat, must be obtained.  In this case, no such 
corroborative evidence has been associated with the claims 
file.  The veteran's own uncorroborated statements amount to 
insufficient evidence for the purpose of confirming any in-
service stressors.  Therefore, as the preponderance of the 
evidence is against the veteran's claim, entitlement to 
service connection for PTSD must be denied.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Holliday v. Principi, 14 Vet. App. 280 
(2001), Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case have informed the 
veteran and his representative of the reasons and bases for 
its decisions, and the information and evidence necessary to 
substantiate the claim addressed above.  The VA has, 
therefore, satisfied the notification requirements.  With 
regard to the duty to assist, as outlined above in this 
decision, the VA has made reasonable attempts to verify and 
corroborate the alleged stressors, including a search for 
records covering the veteran's reported hospitalization at 
DaNang Station Hospital, and record searches with NPRC, ESG, 
its successor USASCRUR, and the United States Navy.  There 
has been no indication of outstanding additional available 
records or resources germane to the evidentiary development 
of this claim.  As such, the VA has met its duty to assist.  
The Board finds that the record as it stands is adequate for 
review of the claim addressed above, and that no further 
action by the RO is necessary to meet the requirements of the 
VCAA.  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Entitlement to service connection for PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

